                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Jerry H. Ritter
                                Initial Appearance/Preliminary/Detention Hearing - VSR
Case Number:                17-2778 JH                            UNITED STATES vs. Wimberly
Hearing Date:               5/21/2021                             Time In and Out:          10:07 am-10:15 am
Courtroom Deputy:           C. Lopez                              Courtroom:                ABQ Zoom
Defendant:                  Klayton Wimberly                      Defendant’s Counsel:      Todd Bullion
AUSA:                       Sasha Siemel                          Pretrial/Probation:       Anthony Galaz
Interpreter:                                                      Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant currently has Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☒     Defendant waives Preliminary Hearing
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☒     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
      Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
☐
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
☒     Matter referred to District Judge for Final Revocation Hearing
☐
